Citation Nr: 1000005	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  04-39 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, 
type II, to include as due to exposure to Agent Orange with 
complications of diabetic retinopathy, diabetic peripheral 
neuropathy of the lower extremity, secondary to diabetes 
mellitus, type II.  

2. Entitlement to an effective date for service connection 
for posttraumatic stress disorder prior to February 20, 2003.  

3. Entitlement to an effective date for service connection 
for tinnitus prior to April 14, 2003.  

4. Entitlement to an effective date for a 20 percent rating 
for residuals of fractures of the distal medial malleolus and 
distal fibula with post-traumatic arthritis, prior to 
February 20, 2003.  

5. Entitlement to an effective date for a total disability 
rating for compensation based on individual unemployability 
prior to July 31, 2004. 

6. Entitlement to initial ratings for posttraumatic stress 
disorder of greater than 50 percent from February 20, 2003, 
to November 3, 2004, and to an initial rating greater than 70 
percent since November 4, 2004. 

7. Entitlement to an increased rating for residuals of 
fractures of the distal medial malleolus and distal fibula 
with post-traumatic arthritis of the right ankle, currently 
rated 20 percent disabling.  

8. Entitlement to a compensable rating for residuals of a 
right heminephrectomy.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans 

ATTORNEY FOR THE BOARD
J. Fussell, Counsel


INTRODUCTION

The veteran, who is the appellant, had active service in the 
Marines from November 1967 to October 1969, and in the Army 
from October 1973 to February 1978.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in August 2003 and in August 
2006 of a Department of Veterans Affairs (VA) Regional Office 
(RO).  




FINDINGS OF FACT

1.  Diabetes mellitus, diabetic retinopathy, and diabetic 
peripheral neuropathy of the lower extremities have not been 
diagnosed.  

2. The claim of service connection for posttraumatic stress 
disorder was received at VA on February 20, 2003, more than 
one year after termination of each period of military service 
and there was no earlier formal or informal claim.  

3. The claim for service connection for tinnitus was received 
at VA on April 14, 2003, more than one year after termination 
of each period of military service and there was no earlier 
formal or informal claim. 

4. The claim for increase for the service-connected residuals 
of fractures of the distal medial malleolus and distal fibula 
with post-traumatic arthritis of the right ankle was received 
on February 20, 2003; and it was not factually ascertainable 
that an increase in disability had occurred prior the receipt 
of the claim for increase on February 20, 2003. 

5. It was factually ascertainable that from March 2004, the 
Veteran was unable to 0follow a substantially gainful 
occupation as a result of service-connected disabilities 
within 1 year prior to the September 10, 2003, date of 
receipt of the claim for a total rating, and the date of 
April 14, 2003, when the Veteran had meet the percentage 
requirements of 70 percent rating. 

6. From February 20, 2003, until November 3, 2004, 
posttraumatic stress disorder did not produce occupational 
and social impairment with deficiencies in most areas, such 
as family relations, judgment, thinking, or mood, under the 
General Rating Formula for Mental Disorders, and the symptoms 
associated with the diagnosis of posttraumatic stress 
disorder under DSM-IV do not approximate or equate to 
occupational and social impairment with deficiencies in most 
areas, such as family relations, judgment, thinking, or mood 
under the General Rating Formula for Mental Disorders. 

7.  From November 4, 2004, posttraumatic stress disorder is 
manifested by a disability picture that equates to 
occupational and social impairment with deficiencies in most 
areas under the General Rating Formula for Mental Disorders, 
including the symptoms associated with the diagnosis of 
posttraumatic stress disorder under DSM-IV, but the symptoms 
do not more nearly approximate or equate to total 
occupational and social impairment under the General Rating 
Formula for Mental Disorders, including the symptoms 
associated with the diagnosis of posttraumatic stress 
disorder under DSM-IV. 

8. The residuals of fractures of the distal medial malleolus 
and distal fibula with post-traumatic arthritis of the right 
ankle are manifested by marked limitation of motion without 
ankylosis or malunion.  

9. The right heminephrectomy is manifested by a functioning 
right kidney without long-term drug therapy, 1-2 
hospitalizations per year,  or requiring intermittent 
intensive management. 


CONCLUSIONS OF LAW

1. Diabetes mellitus, type II, to include as due to exposure 
to Agent Orange, to with complications of diabetic 
retinopathy, diabetic peripheral neuropathy of the lower 
extremity, secondary to diabetes mellitus, type II, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1112, 1116, 1131, 1137, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.307, 3.309(a), (e) (2009.

2. An effective date prior to February 20, 2003, for service 
connection for posttraumatic stress disorder is not 
warranted. 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. 
§§ 3.155(a), 3.157(b), 3.400(b)(2) (2009).  

3. An effective date prior to April 14, 2003, for service 
connection for tinnitus is not warranted.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. §§ 3.155(a), 3.157(b), 
3.400(b)(2) (2009).  

4. An effective date prior to February 20, 2003, for a 20 
percent rating for residuals of fractures of the distal 
medial malleolus and distal fibula with post-traumatic 
arthritis of the right ankle is not warranted.  38 U.S.C.A. 
§ 5110(b)(2) West 2002); 38 C.F.R. § 3.400(o)(2) (2009). 

5.  The criteria for an effective date of March 2004 for a 
total disability rating for compensation based on individual 
unemployability have been met. 38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2009). 

6. The criteria for a rating higher than 50 percent rating 
for posttraumatic stress disorder from February 20, 2003, to 
November 3, 2004, are not met; the criteria for an initial 
rating higher than 70 percent for posttraumatic stress 
disorder from November 4, 2004, have not been met.  
38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.126, 4.130, Diagnostic Code 9411 (2009).  

7. The criteria for a rating higher than 20 percent for 
residuals of fractures of the distal medial malleolus and 
distal fibula with post-traumatic arthritis of the right 
ankle have not been met.  38 U.S.C.A. § 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5271 (2009).

8. The criteria for a compensable rating for residuals of a 
right heminephrectomy have not been met.  38 U.S.C.A. § 1155, 
5107(b) (West 2002); 38 C.F.R. § 4.115b, Diagnostic Code 7501 
(2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.



Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of (1) any information 
and medical or lay evidence that is necessary to substantiate 
the claim, (2) what portion of the information and evidence 
VA will obtain, and (3) what portion of the information and 
evidence the claimant is to provide.  The notification 
requirements are referred to as Type One, Type Two, and Type 
Three, respectively.  Shinseki v. Sanders, 129 S. Ct. 1696 
(2009).

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on 
employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring 
generic claim-specific notice and rejecting veteran-specific 
notice as to effect on daily life and as to the assigned or a 
cross-referenced Diagnostic Code under which the disability 
is rated).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

On the claims of service connection and the claims for 
increase other that the initial rating and the effective date 
claims, the RO provided the pre- and post- adjudication VCAA 
notice by letters, dated in March 2003, in May 2003, and in 
August 2006.  



The notice included the type of evidence needed to 
substantiate the claims of service connection, namely, 
evidence of an injury, disease, or event causing an injury or 
disease during service; evidence of current disability; and 
evidence of a relationship between the current disability and 
the injury, disease, or event causing an injury or disease 
during service.  The notice included the type of evidence 
needed to substantiate the claims for increase, namely, 
evidence that the disability was worse and the effect the 
disability had on employment.  The Veteran was notified of 
the information, pertaining to the claims based on exposure 
to Agent Orange.  

The Veteran was notified that VA would obtain VA records and 
records of other Federal agencies and that he could submit 
other records not in the custody of a Federal agency, such as 
private medical records or with his authorization VA would 
obtain any non-Federal records on his behalf.  The notice 
included the general provision for the effective date of the 
claim and for the degree of disability assignable.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (to the extent there was pre-
adjudication notice); of Dingess v. Nicholson, 19 Vet. App. 
473 (2006) (notice of the elements of the claim); and of 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) 
(claim-specific notice, namely, a worsening or increase in 
severity of the disability and the effect that worsening has 
on employment).

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication. 



The procedural defect was cured as after the RO provided 
content-complying VCAA notice the claims were readjudicated, 
as evidenced by supplemental statements of the case in 
September 2007 and in November 2008. Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by 
adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.).  

On the initial rating claims and the effective date claims, 
the RO provided pre-adjudication VCAA notice by letter, dated 
in March and May 2003, on the underlying claim of service 
connection.  Where, as here, service connection has been 
granted and an initial disability rating or effective date 
has been assigned, the claim of service connection has been 
more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  

Once the claim of service connection has been substantiated, 
the filing of a notice of disagreement with the RO's decision 
rating the disability or assigning an effective date does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, 
further VCAA notice under 38 U.S.C.A. § 5103(a) and 
§ 3.159(b)(1) is no longer applicable in the claims for 
initial higher ratings and for earlier effective dates, 
following the initial grants of service connection.  Dingess, 
19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-
117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claims. 

The RO has obtained service records and VA records.  Also, 
the Veteran has been afforded VA examinations.  38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claims is required to comply with the duty 
to assist


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural History

In a rating decision in November 1985, the RO reduced the 10 
percent rating for traumatic arthritis of the right ankle to 
noncompensable.  The Veteran appealed the rating decision to 
the Board.  In a decision in October 1986, the Board denied a 
compensable rating for residuals of a fracture of the right 
medial malleolus and distal fibula, including traumatic 
arthritis of the right ankle.   

In the rating decision in August 2003, the RO granted service 
connection for posttraumatic stress disorder and assigned an 
initial 30 percent rating, effective February 20, 2003, the 
date of receipt of claim.  The RO also granted service 
connection for tinnitus and assigned an initial 10 percent 
rating, effective April 14, 2003, the date of receipt of 
claim.  The rating for traumatic arthritis of the right ankle 
was increased to a 10 percent, effective February 20, 2003, 
but a noncompensable rating for residuals of a fracture of 
the right medial malleolus and distal fibula was continued.  

Service connection was denied for diabetes mellitus, claimed 
as due to Agent Orange exposure, because the Veteran did not 
have a diagnosis of diabetes mellitus, type II, and service 
connection for diabetic retinopathy and for peripheral 
neuropathy of the lower extremities, both claimed as 
secondary to diabetes mellitus, was denied.  



In the rating decision in August 2006, the RO increased the 
rating from 50 percent to 70 percent for post-traumatic 
stress disorder, effective November 4, 2004.  The 
noncompensable rating for lumbar spondylosis (formerly 
diagnosed as low back pain) was increased to 10 percent, 
effective September 10, 2003.  The 10 percent rating for 
tinnitus was confirmed and continued as were the 
noncompensable ratings for malaria, dermatophytosis, 
bilateral hearing loss, right heminephrectomy residuals, and 
shell fragment wound of the left knee.  The RO did grant a 
total disability rating for compensation based on individual 
unemployability, effective July 31, 2004.  

Facts 

The service personnel records show that the Veteran served in 
the Republic of Vietnam from March to October 1968.  His 
military decorations included the Vietnam Service Medal, the 
Combat Action Ribbon, and the Purple Heart.  During his 
second period of service he worked as a medical records 
specialist and as a dental lab assistant.  

The service treatment records for the first period of service 
show that in November 1967 the Veteran reported wearing 
glasses most of the time for far vision.  Otherwise, the 
service treatment records of his first period of service are 
negative for signs, symptoms, complaint, history, treatment 
or diagnoses of psychiatric disability, tinnitus, diabetes; 
ocular pathology, including retinopathy; and peripheral 
neuropathy of any form.  He was treated for malaria.  

In his original claim for VA compensation in 1969, the 
Veteran claimed service connection for malaria, a left knee 
shrapnel wound, pneumonia, and a pulmonary condition.  

On VA examinations in 1970, there was no complaint or finding 
of psychiatric disability, diabetes, tinnitus, ocular 
pathology or peripheral neuropathy of any form.  



During the Veteran's second period of service he was in a 
motorcycle accident in September 1976 resulting in a fracture 
and dislocation of the right ankle with fractures of the 
right medial and lateral malleolus and the distal fibula. He 
was treated with closed reduction and casting.  He also had a 
partial nephrectomy of the superior pole of the right kidney.  

The service treatment records of the Veteran's second period 
of service are negative for signs, symptoms, complaint, 
history, treatment or diagnoses of psychiatric disability, 
tinnitus, diabetes; ocular pathology, including retinopathy; 
and peripheral neuropathy of any form.  

In the Veteran's 1978 VA Form 21-526e, Application for 
Compensation, no mention was made of psychiatric disability 
or tinnitus. 

On file is a Notification of Personnel Action which reflects 
that the Veteran had resigned his employment at a VA Medical 
Center as a medial clerk/typist.  

In a letter in 1985, the U.S. Postal Service notified the 
Veteran that he was medically unsuitable for the position of 
part-time mail handler due to degenerative arthritis of the 
right ankle which was not compatible with activities required 
for that employment position.  

VA orthopedic and surgical examinations in 1985 reflect no 
complaint or finding of psychiatric disability, tinnitus, 
diabetes, ocular pathology or peripheral neuropathy of any 
form.  

VA records from January to March 2003 show that on January 
15, 2003, the Veteran was evaluated for symptoms of 
depression, anxiety, insomnia, nightmares, and having 
flashbacks of events in Vietnam.  It was noted that he had 
lost his job in telemarketing and was unemployed, but had 60 
hours of college education.  In February 2003, a laboratory 
study revealed an elevated glucose level.  Also there was the 
assessment of questionable post-traumatic stress disorder.  


It was noted that the Veteran had worked at various 
telemarketing jobs over the past several years but had 
difficulty maintaining employment due to multiple absences 
from an inability to sleep at night.  On February 14, 2003, 
the Global Assessment of Functioning (GAF) score  was 50.  
The diagnoses included posttraumatic stress disorder.  Also 
in February 2003, the Veteran was treated for right ankle 
pain. 

In a statement, received on February 20, 2003, the Veteran 
requested service connection for diabetes as related to Agent 
Orange exposure, peripheral neuropathy of the legs secondary 
to diabetes, diabetic retinopathy, and posttraumatic stress 
disorder.  He also requested increased ratings for the 
tibular and fibular fractures and for the kidney condition.  

The Veteran's claim of service connection for tinnitus was 
received on April 14, 2003.  

VA records show that in April 2003 it was noted that while 
yearly foot examinations should be conducted for patients 
with diabetes, this was no applicable in the Veteran's case 
and a fundoscopic examination of the eyes was not conducted.  

On VA psychiatric examination in May 2003, the Veteran stated 
that he had operated a dental laboratory for 20 years, ending 
in 1995 and he had recently got a job as a communications 
consultant.  It was noted that the Veteran had first sought 
treatment for posttraumatic stress disorder in 2003 and he 
had been hospitalized in February for depression.  

It was noted that the Veteran took medication for depression 
and anxiety and that he continued to have nightmares, four to 
five times weekly, and flashbacks daily.  He exhibited 
avoidance behavior, he felt detached, he had a startle 
reaction.  He rarely slept more than five hours a night. He 
had not received psychotherapy.  It was reported that he had 
dropped out of high school, but he had 30 semester hours of 
college since then.  It was noted that he got along with his 
ex-wives and his children.  

On mental status examination, the Veteran was nicely dressed 
and groomed.  He was fully oriented and his hygiene and 
behavior were appropriate.  His mood was sad and his affect 
was blunted.  He was able to communicate effectively with the 
examiner and his speech was normal in rate and volume.  No 
panic attacks were noted or described.  He had no gross 
delusions, hallucinations, illusions or obsessional rituals.  
His thought processes appeared to be intact and goal 
directed.  There was no impairment of judgment or abstracting 
thinking.  His recent and remote memory were intact and there 
was no suicidal or homicidal ideation.  The GAF score was 65 
and it had been no higher in the past year.  The examiner 
stated that the Veteran was capable of managing his own 
finances and he had no difficulty performing the activities 
of daily living, but he was impaired when relating to others 
on a social basis.  

On VA audiology examination in May 2003, the Veteran gave a 
history of tinnitus dating back 30 or more years.    

On VA medical examination in May 2003, the Veteran complained 
of intermittent right ankle pain with each occurrence lasting 
for a few days.  His ability to perform daily functions was 
affected when he applied a lot of weight which caused pain 
and made him limp.  Also, he could not make any quick change 
when walking and applying weight on the right foot.  His 
symptoms were affected by the weather and by walking.  
Standing or walking for long periods of time caused a 
throbbing pain but did not cause incapacitation. He took a 
pain medication.  He did not currently received treatment for 
this and he had not lost time from work because of it. 

As for the kidney condition, the Veteran stated that he 
urinated six times daily at intervals of two hours, but did 
not urinate at night. He did not have problems initiating 
urination and did not have urinary incontinence.  He had not 
received treatment for this condition and he had not required 
any procedures for the condition and he had not been 
hospitalized for it in the past 12 months.  He had not had 
dialysis and there was no functional impairment from the 
condition or had it caused him time lost at work.  

For occupational history, the Veteran was a communications 
consultant, a position he had for the past five years, but he 
was currently employed in a different job.  He was unable to 
climb stairs, walk, shop, perform gardening activities or 
push a lawn mower, because he could not apply weight on his 
right foot for an extended period of time.  

On physical examination, there was no icterus of the eyes.  
Extraocular muscle movements were intact and the pupils were 
round and reactive to light. There was no ulceration, edema, 
stasis dermatitis, clubbing or cyanosis of the extremities.  
Posture and gait were within normal limits.  The leg lengths 
were equal.  There was no sign of abnormal weight bearing, 
although the Veteran used a cane for walking due to pain of 
the right tibia, fibula, and ankle. 

On examination of the right tibia and fibula, the ankle bone 
was more prominent medially.  Right knee flexion was normal 
for 140 degrees and extension was normal to zero degrees.  
Right knee motion was not additionally limited by pain, 
fatigue, weakness, lack of endurance or incoordination.  The 
appearance of the right ankle was within normal limits.  
Dorsiflexion of the right ankle was normal to 20 degrees and 
plantar flexion was to 40 degrees with normal plantar flexion 
being 45 degrees).  Right ankle motion was additionally 
limited by pain and pain had the major functional impact, but 
there was no additional limitation due to fatigue, weakness, 
lack of endurance or incoordination.  

Urinalysis was within normal limits.  X-rays of the right 
tibia and fibula revealed old healed fractures and prominent 
callus and angulation at the fracture site of the right 
fibula. There were degenerative arthritic changes in the 
right ankle.  Small loose bodies were likely present but 
there was no evidence of acute findings.  

VA records show that in June 2003 a GAF score of 55 was 
reported.  On November 4, 2004, the Veteran complained that 
his medication might be too weak because he had difficulty 
falling asleep.  He felt that his posttraumatic stress 
disorder with which he continued to struggle was responding 
to medication.  

The Veteran had intrusive thoughts and occasional nightmares, 
but denied flashbacks. He reported having avoidance behavior.  
He viewed himself as a loner.  His speech was normal in rate 
and volume and was clear and spontaneous.  His mood was 
mildly depressed.  He was fully oriented and his attention 
and concentration spans were intact.  His recent and remote 
memory were intact. There was no suicidal or homicidal 
ideation. His judgment, insight, and abstraction ability were 
fair.  The GAF score was 48.  

In his application for unemployability in 2005, the Veteran 
reported that he had 30 semester hours of college.  

Information from past employers show that the Veteran had 
worked as a telemarketing sales representative from September 
2000 to June 2001, but had abandoned the job. He then worked 
in marketing from February to May 2003, but quit.  He worked 
as a dental technician from March to July 2004, but the job 
was terminated because he had a lot of pain in his leg and 
had to sit down on the job and pain medication cause him to 
over sleep.  

VA records show that in February 2005 the Veteran was mildly 
depressed.  He was fully oriented and his attention and 
concentration were intact.  The GAF score was 48.  In August 
2005 he was mildly depressed and his mood was mildly 
agitated.  The GAF score was 47.  In November 2005 the 
Veteran reported that he had quit his employment at VA from 
1981 to 1983 because he had not gotten a promotion he wanted.  
He then worked for 15 years at his own business but in 1998 
his lab was shut down.  His and his wife then divorced and he 
had since worked at random jobs. 

On mental status examination, the Veteran became mildly 
agitated when talking about his difficulties dealing with VA 
policies about benefits. His speech was normal in rate and 
tone.  He had no increased or decreased agitation. His 
hygiene was good. His mood was depressed and agitated. His 
affect was consistent with this mood. There was no emotional 
liability. He was fully oriented and his recent and remote 
memory, as well as his concentration ability, was intact. His 
thought processes were goal-directed. There was no looseness 
of associations.  The GAF score was 35.  

On VA psychiatric examination in December 2005, the Veteran 
reported having had a precipitous increase in symptoms since 
being notified by VA that further evaluations were needed.  
He had been admitted for VA psychiatric hospitalization. The 
notification had allegedly erased his treatment gains and was 
now acutely symptomatic with depression and homicidal 
ideation. He reported not having had any symptom remissions 
and that he had been unemployed since June 2004, but had not 
looked for work because he knew he could not adapt to a work-
setting after failing over so many years at so many different 
jobs. 

The Veteran reported having no social life, but spent his 
time watching television or being with his Viet Nam buddies.  
He avoided crowds.   He reported having failed in adapting to 
civilian life. He reported being unable to take orders from 
others. He could not tolerate criticism and this had caused 
him to lose jobs.  The GAF score was 50 which was consistent 
with the assessments made by the Veteran's posttraumatic 
stress disorder team when hospitalized in November.  

On VA surgical examination in December 2005, it was reported 
that the Veteran had no lethargy or weakness. He weighed 175 
lbs.  He had nocturia, once. He passed urine every three 
hours.  He had no urinary incontinence. He had not had 
recurrent urinary tract infections and had not had renal 
colic or bladder stones. He had no acute nephritis. He had 
never needed urinary catheterization or dilatation. He took 
no medication for his renal condition and did not observe and 
diet therapy.  It was noted that the condition did not 
interfere with his employment or his home life.  He had not 
had hypertension and had not required dialysis.  The 
pertinent diagnosis was no residuals of the right 
heminephrectomy.  

On VA orthopedic examination in March 2006, the Veteran 
reported having worked for VA fro 1981 to 1984 and thereafter 
in dental fabrication through 1998.  He had been last 
employed about two years ago.  He denied any bladder changes.  
He complained of constant pain of the right ankle, which 
increased with standing more than a minute, walking, on 
weight-bearing or climbing stairs.  Avoidance or 
discontinuation of those activities improved but did not 
completely relieve his pain. 

On physical examination, the Veteran walked into the clinic 
without assistance. He had an exaggerated right antalgic 
gait, using a cane in the right hand in a tandem fashion.  
His boots had a slight increase in wear pattern to the left 
heel. He was unable or unwilling to perform heel-toe walking.  
Motor strength of the lower extremities was 5/5 throughout.  
The deep tendon reflexes were 2+ and symmetrical but he 
complained of a burning sensation to light touch below the 
right knee. 

There was a slight decrease in muscle mass of the right lower 
extremity, with hypertrophic changes to the medial malleolus 
and palpable thickening of the right fibula at the junction 
of the middle and distal one-third.  The right calf was 2 
cms. smaller in circumference than the left.  There was 
tenderness diffusely to palpation about the right lower 
extremity which was not localized to the medial or lateral 
malleolus or to the described fibular thickening.  Right 
ankle dorsiflexion was to 10 degrees and plantar flexion was 
to 10 degrees and further motion was limited due to pain and 
volitional guarding.  Right ankle motion was accompanied by 
complaint of pain throughout.  There was no evidence of 
instability. There was decreased flexibility of the right 
ankle due to both arthrofibrotic and osetoarthritic change.  

X-rays revealed a healed fracture at the junction of the 
middle and distal one-third of the right fibula, in excellent 
position and alignment, and a healed medial malleolar 
fracture which was also in excellent position and alignment 
but with evidence of tibiotalar post-traumatic arthritic 
change.  There was no objective clinical evidence that 
function was additionally limited by pain, fatigue, weakness, 
incoordination or lack of endurance, e.g., with repetition, 
except as noted.  Of these, subjective pain appeared to have 
the greatest functional impact.  

It was noted that the fracture of the medial malleolus and 
distal fibula were precursors and the cause of post-traumatic 
arthritis of the right ankle.  These conditions in themselves 
would not preclude seeking or maintaining significantly 
gainful employment of a sedentary nature.  



VA records show that in January 2006 it was reported that the 
Veteran had cataracts but did not have diabetic retinopathy.  
In March 2006 it was noted that the Veteran had been 
hospitalized in November and February for posttraumatic 
stress disorder symptoms.  The GAF score was 47.  In October 
2006, the GAF score was 50.  In January and again in June 
2007, the GAF scores were 60.  In December 2007, the GAF 
score was 50.  In March 2008, he was fully oriented and his 
attention and concentration were intact.  His recent and 
remote memory were intact.  The GAF score was 52.   In July 
2008, the GAF score was 55 and in October 2008 it was 55.  

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131. 

Where a veteran, who served for ninety days on active duty, 
develops diabetes mellitus to a degree of 10 percent or more 
within one year from separation from service, service 
connection may be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
(beginning in January 1962 and ending in May 1975) shall be 
presumed to have been exposed during such service to 
herbicide agents, including an herbicide commonly referred to 
as Agent Orange.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 
3.307, 3.309.

Whenever VA's Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between the exposure of humans to an herbicide agent 
and the occurrence of a disease in humans, the Secretary 
shall prescribe regulations providing that a presumption of 
service connection is warranted for that disease.  38 
U.S.C.A. § 1116(b)(1).



If a veteran was exposed to an herbicide agent during active 
military service, the following diseases will be presumed to 
have been incurred in service if manifest to a compensable 
degree within specified periods, even if there is no record 
of such disease during service: chloracne or other acneform 
disease consistent with chloracne, Type 2 diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes), 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).

The term acute and subacute peripheral neuropathy means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset.  38 C.F.R. § 3.309(e).

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides to include Agent 
Orange used in the Republic of Vietnam during the Vietnam era 
is not warranted for any condition for which the Secretary 
has not specifically determined a presumption of service 
connection is warranted. See Notice, 72 Fed. Reg. 32,395 
(2007). 

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, which arose out of the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 
2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. 
No. 102-4, § 2, 105 Stat. 11 (1991), the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 
3.303(d).



Service Connection 

Diabetes Mellitus, Type II, Diabetic Retinopathy, and 
Diabetic Peripheral Neuropathy of the Lower Extremities

On the basis of the service treatment records, diabetes 
mellitus, type II, diabetic retinopathy, or diabetic 
peripheral neuropathy of the lower extremities were not 
affirmatively shown during service and service connection 
under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(a) is 
not established. 

And diabetes mellitus, type II, diabetic retinopathy, or 
diabetic peripheral neuropathy of the lower extremities are 
not conditions under case law that have been found to be 
capable of lay observation, and the determination as to the 
presence or diagnosis of such a disability therefore is 
medical in nature.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997) (On the question of whether the veteran has a chronic 
condition since service, the evidence must be medical unless 
it relates to a condition as to which, under case law, lay 
observation is competent); Barr v. Nicholson, 21 Vet. App. 
303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).

Nevertheless, under certain circumstances, a layperson is 
competent to identify a simple medical condition.  Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting, 
in a footnote, that sometimes a layperson will be competent 
to identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form 
of cancer).

Diabetes mellitus, type II, diabetic retinopathy, or diabetic 
peripheral neuropathy of the lower extremities are not simple 
medical conditions, such as a broken leg, because the 
condition cannot be perceived through the senses.  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) (Personal knowledge is 
that which is perceived through the use of the senses.).  For 
this reason, the Board determines that the claimed 
disabilities are not simple medical conditions that a lay 
person is competent to identify.  

Where, as here, there is a question of a diagnosis, not 
capable of lay observation, and the claimed disability is not 
a simple medical condition, and as no factual foundation has 
been made to establish that the Veteran is qualified through 
education, training, or experience to offer a medical 
diagnosis on diabetes mellitus, type 2, and it complications, 
competent medical evidence is required to substantiate the 
claims.  Therefore the Veteran's statements are excluded, 
that is, the statements are not to be considered as evidence 
of any current diabetic disability. 

The evidence of record, consisting of VA records, covering 
the period from 1970 to 2008, contains no finding, history, 
treatment, or diagnosis of diabetes mellitus, type 2, 
diabetic retinopathy, or diabetic peripheral neuropathy of 
the lower extremities.  This evidence opposes the claims and 
is uncontroverted.  Therefore in the absence of competent 
evidence of a diagnosis of diabetes mellitus, type 2, 
diabetic retinopathy, or diabetic peripheral neuropathy of 
the lower extremities, there can be no valid claims of 
service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992). 

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).

Effective Dates 

The effective date for a grant of service connection is the 
day following the date of separation from active service or 
the date entitlement arose, if the claim is received within 
one year after separation from service. Otherwise, it is the 
date of receipt of claim, or the date entitlement arose, 
whichever is later. 38 U.S.C.A. § 5110(a), (b); 38 C.F.R. § 
3.400(b)(2)(i). 

The provisions of 38 U.S.C.A. § 5101(a) mandate that a claim 
must be filed in order for any type of benefit to be paid.  
Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  

Further, the mere presence of medical evidence in the record 
does not establish intent on the part of the Veteran to seek 
service connection for the benefit.  While the Board must 
interpret the Veteran's submissions broadly, the Board is not 
required to conjure up issues that were not raised by the 
Veteran.   The mere existence of medical records generally 
cannot be construed as an informal claim; rather, there must 
be some intent by the claimant to apply for a benefit.  
Brannon v. West, 12 Vet. App. 32, 34-35. 

Effective Date before February 20, 2003, for Posttraumatic 
Stress Disorder

The Veteran was separated from active duty in 1969 and again 
in 1978.  The Veteran's initial claim of service connection 
for posttraumatic stress disorder was received at VA on 
February 20, 2003.  The file discloses no earlier formal or 
informal claim for posttraumatic stress disorder.  A 
"claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) 38 C.F.R. §§ 3.151, 3.155.

To determine when the Veteran's claim was received, the Board 
reviewed all communications in the file.  The Veteran's 
communication on February 20, 2003, is the earliest record in 
which the Veteran showed intent to apply for service 
connection for posttraumatic stress disorder.

As the claim was received more than one year after the 
Veteran's separations from service, the effective date for 
the grant of service connection is the date of receipt of 
claim or the date entitlement arose, which is later.  
38.U.S.C.A. § 5110(a), (b); 38 C.F.R. § 3.400(b)(2)(i).

While VA treatment records document symptoms of posttraumatic 
stress disorder, beginning in January 2003, the mere presence 
of medical evidence in the record does not establish intent 
on the part of the Veteran to seek service connection. 



To the extent that the Veteran argues that because 
posttraumatic stress disorder is of service origin the 
effective date should be the day after discharge from active 
service, he did not file his claim within one year after 
either period of service, and the law provides that the date 
of claim is either the date of receipt of claim or the date 
entitlement arose, whichever is later.  In this case, the 
later date, the date of receipt of claim is governed by 
operation of law.  38.U.S.C.A. § 5110(a), (b); 38 C.F.R. § 
3.400(b)(2)(i). 

Therefore, the earliest effective date legally permitted in 
this case, for the grant of service connection for 
posttraumatic stress disorder is February 20, 2003, which is 
the date of receipt of the claim by VA.  The record contains 
no evidence of the Veteran's intent to file a claim for 
posttraumatic stress disorder before that date.  38 U.S.C.A. 
§ 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2).

For the above reasons, the correct effective date for the 
award of service connection for posttraumatic stress disorder 
is February 20, 2003, and no earlier. 

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b).

Effective Date before April 14, 2003, for Tinnitus

The Veteran was separated from active duty in 1969 and again 
in 1978.  The Veteran's initial claim of service connection 
for tinnitus was received at VA on April 14, 2003.  The file 
discloses no earlier formal or informal claim for 
posttraumatic stress disorder.  A "claim" is defined 
broadly to include a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p) 38 C.F.R. §§ 3.151, 3.155.

To determine when the Veteran's claim was received, the Board 
reviewed all communications in the file.  The Veteran's 
communication on April 14, 2003, is the earliest record in 
which the Veteran showed intent to apply for service 
connection for tinnitus.

As the claim was received more than one year after the 
Veteran's separations from service, the effective date for 
the grant of service connection is the date of receipt of 
claim or the date entitlement arose, which is later.  
38.U.S.C.A. § 5110(a), (b); 38 C.F.R. § 3.400(b)(2)(i).

Therefore, the earliest effective date legally permitted in 
this case, for the grant of service connection for tinnitus 
is April 14, 2003, which is the date of receipt of the claim 
by VA.  The record contains no evidence of the Veteran's 
intent to file a claim for tinnitus disorder before that 
date.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 
3.400(b)(2).

For the above reasons, the correct effective date for the 
award of service connection for tinnitus is April 14, 2003, 
and no earlier. 

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b).

Effective Dates for an Increased Rating and a Total 
Disability Rating

The effective date for a claim for increase is the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  
The exception to the rule allows for the earliest date as of 
which it was factually ascertainable that an increase in 
disability had occurred if the claim is received within 1 
year from such date; otherwise, the effective date is the 
date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2). 

A claim for a total disability rating based on individual 
unemployability due to service-connected disability, in 
essence, is a claim for increase.  Norris v. West, 12 Vet. 
App. 413, 420 (1999).  



Effective Date before February 20, 2003, for a 20 percent 
rating for Residuals of Fractures of the Distal Medial 
Malleolus and Distal Fibula with Post-Traumatic Arthritis of 
the Right Ankle

The service-connected right ankle disability was evaluated as 
10 percent disabling from February 4, 1978; as noncompensably 
disabling from August 23, 1985; and 20 percent from February 
20, 2003, the date of receipt of claim.  

In a decision in October 1986, the Board denied a compensable 
rating for residuals of fractures of the distal medial 
malleolus and distal fibula with post-traumatic arthritis of 
the right ankle.  And in the absence of obvious error or 
clear and unmistakable error, which is not alleged, the 
decision is final and an effective date for the claim for 
increase can not be awarded prior to the date of the Board's 
decision. 

Following the Board's decision in October 1986, there is no 
correspondence from the Veteran which, even when liberally 
interpreted, can be construed as a claim for increase for the 
right ankle disability until February 20, 2003.  38 C.F.R. 
§§ 3.155, 3.160(c).

Therefore under 38 C.F.R. § 3.400(o)(1), the critical dates 
in assigning the effective date for the 20 percent rating is 
either the date of receipt of the current claim, that is, 
February 20, 2003, or the date it was factual ascertainable 
that an increase in disability had occurred if the claim was 
received within 1 year from such date. 

The remaining question is whether under 38 C.F.R. 
§ 3.400(o)(2) it was factually ascertainable that an increase 
in disability had occurred within 1 year prior to the 
February 20, 2003, date of receipt of the latest claim for 
increase.  

The term "increase" as used in 38 C.F.R. § 3.400 means 
increase to the next disability level.  Hazan v. Gober, 10 
Vet. App. 511, 519 (1997).  Stated differently, whether the 
Veteran met the criteria for a 20 percent rating, considering 
all the evidence of record, including that for the period 
between February 20, 2002, and February 20, 2003.  

The right ankle disability is rated under Diagnostic Code 
5262.  Under Diagnostic Code 5262, the criteria for a 20 
percent are impairment of the tibia and fibula with moderate 
knee or ankle disability.  

The only evidence following the Board's decision in 1986, and 
before the claim for increase received on February 20, 2003, 
was claim a VA record, dated in February 18, 2003, which 
documented a complaint of pain with no instability or 
crepitus on ankle motion.  The findings do not more nearly 
approximate or equate to impairment of the tibia and fibula 
with moderate knee or ankle disability.  

As it is not factually ascertainable that the Veteran met the 
criteria for a 20 percent rating for the right ankle 
disability prior to the date of receipt of the current claim 
on February 20, 2003, there is no basis for an effective date 
before that date. 

Effective Date before July 31, 2004, for a Total Disability 
Rating

Under 38 C.F.R. § 3.400(o)(1), the effective date for a total 
disability rating is either the date of receipt of the 
current claim or date entitlement arose, whichever is later.   
The exception allows for the date it was factual 
ascertainable that an increase in disability had occurred if 
the claim was received within 1 year from such date. 

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more; and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more. 38 C.F.R. § 4.16(a).  



For the above purpose of one 60 percent disability, or one 40 
percent disability in  combination, the following will be 
considered as one disability: (1)  Disabilities of one or 
both upper extremities, or of one or both lower  extremities, 
including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, (3)  disabilities affecting a single body system, 
e.g. orthopedic, digestive,  respiratory, cardiovascular-
renal, neuropsychiatric, (4) multiple  injuries incurred in 
action, or (5) multiple disabilities incurred as a  prisoner 
of war.  None of which apply to the service-connected 
disabilities.  

In the rating decision in September 2004, the RO increased 
the rating for posttraumatic stress disorder to 50 percent 
rating, effective February 20, 2003.  The Veteran's other 
service connection disabilities were: residuals of a right 
ankle fracture and arthritis, each rated 10 percent; 
tinnitus, rate 10 percent; and malaria, left knee scar, low 
back pain, a right heminephrectomy, dermatophytosis, a 
laparotomy scar, and bilateral hearing loss, each rated 
noncompensable.  The combined rating was 60 percent from 
February 20, 2003. 

In the rating decision in August 2006, the RO increased the 
rating for posttraumatic stress disorder to 70 percent, 
effective November 4, 2004.  The RO increased the rating for 
the low back disability to 10 percent and increased the 
rating for a laparotomy scar to 10 percent.  There was no 
change in the ratings of the other service-connected 
disabilities.  The effect on the combined rating was an 
increase to 70 percent from April 14, 2003. 

The record shows that the Veteran's has two or more service-
connected disabilities, but the Veteran did not meet the 
combined rating of 70 percent before April 14, 2003.  The 
Veteran's claim for a total disability rating was received at 
the RO on September 10, 2003. 



Under the exception to the general rule, one question is 
whether it was factually ascertainable that the Veteran was 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities within 1 year 
prior to the September 10, 2003, date of receipt of the claim 
for increase, and the date of April 14, 2003, when the 
Veteran had meet the percentage requirements of 70 percent 
rating. 

The record shows that from February 2003 to May 2003 the 
Veteran worked for a telemarketer.  His employer reported 
that no concessions were made because of the Veteran's 
disabilities and the reason for terminating employment was 
that the Veteran quit.  

Since the employer did not make concessions because of the 
Veteran's disabilities and the Veteran quit, it is not shown 
that Veteran was unable to follow a substantially gainful 
occupation as a result of service-connected disabilities. 

From March 2004 to July 2004, the Veteran worked at a dental 
laboratory.  His employer reported that no concessions were 
made because of the Veteran's disabilities and the reason for 
terminating employment was that the Veteran suffered from a 
leg pain and the pain medication interfered with his work.  
The Veteran is service-connected for residuals of a right 
ankle fracture and arthritis. 

Since the employer did not make concessions because of the 
Veteran's disabilities and the Veteran's employment was 
terminated because the Veteran suffered from a leg pain and 
the pain medication interfered with his work, associated with 
the Veteran is service-connected for residuals of a right 
ankle fracture and arthritis, combined with the other 
service-connected disabilities, the record shows that it was 
factually ascertainable that the Veteran was unable to follow 
a substantially gainful occupation as a result of service-
connected disabilities within 1 year prior to the September 
10, 2003, date of receipt of the claim for a total rating, 
and the date of April 14, 2003, when the Veteran had meet the 
percentage requirements of 70 percent rating. 



Increased Ratings

A rating for a service-connected disability is determined by 
comparing current symptoms with criteria in VA's Schedule for 
Rating Disabilities, based on average impairment in earning 
capacity.  Separate diagnostic codes identify the various 
disabilities. 38 U.S.C.A. § 1155.  

A higher rating is assigned if it more nearly approximates 
the criteria therefor.  38 C.F.R. § 4.7.    

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings." Fenderson v. West, 12 
Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 
509-510 (2007) (staged ratings may be assigned during the 
appeal of any increased rating claim). 

When an unlisted condition is encountered, it will be 
permissible to rate the condition under a closely related 
disease or injury in which not only the functions affected 
but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20.  

Posttraumatic Stress Disorder

Posttraumatic stress disorder is rated under the General 
Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  

The criteria for a 70 percent are occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function 


independently, appropriately and effectively; impaired 
impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and the inability to establish 
and maintain effective relationships.

The criteria for a 100 percent rating are total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

Ratings are assigned according to the manifestation of 
particular symptoms. However, the use of the term "such as" 
in 38 C.F.R. § 4.130 demonstrates that the symptoms after 
that phrase are not intended to constitute an exhaustive 
list, but rather are to serve as examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).  

Accordingly, the evidence considered in determining the level 
of impairment from posttraumatic stress disorder under 38 
C.F.R. § 4.130 is not restricted to the symptoms provided in 
Diagnostic Code 9411.  Instead, VA must consider all symptoms 
of a claimant's condition that affect the level of 
occupational and social impairment, including, if applicable, 
those identified in the diagnosis of posttraumatic stress 
disorder in Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, (DSM-IV), of the American 
Psychiatric Association.



The Global Assessment of Functioning is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994).  A GAF 
score from 41 to 50 represents serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

A GAF score of 51 to 60 indicates that the examinee has 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with co-workers). A GAF score of 41 to 50 
indicates that the examinee has serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or serious impairment in social, occupational, 
or school functioning (e.g. no friends, unable to keep a 
job).  See Richard v. Brown, 9 Vet. App. 266, 267 (1996). A 
GAF score of 31 to 40 indicates that the examinee has some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g. depressed person 
avoid friends, neglects family, and is unable to work).  

An Initial Rating Higher than 50 Percent from February 20, 
2003, to November 3, 2004

From the initial grant of service connection from February 
20, 2003, until November 3, 2004, VA records from February 
2003 to June 2003 and a report of VA examination in May 2003 
show GAF scores of 65 in May 2003 and of 55 in June 2003 
indicative at most of moderate difficulty in occupational and 
social functioning, for example, few friends and conflicts 
with peers or co-workers.



Although the Veteran did have difficulty adapting to a work 
environment in which he had to follow orders, he did not have 
suicidal ideation, obsessional rituals, impaired speech, near 
continuous panic or depression affecting his ability to 
function independently, impaired impulse control, spatial 
disorientation or neglect of personal hygiene.  

Based on the VA records, the report of VA examination, and 
statements of the Veteran, the symptomatology associated with 
the rating criteria under the General Rating Formula and 
symptomatology associated with the diagnosis of posttraumatic 
stress disorder under the DSM-IV, the disability picture did 
not more nearly approximate or equate to occupational and 
social impairment with deficiencies in most areas, such as 
work, family relations, judgment, thinking, or mood for a 70 
percent rating. 

For the above reasons, the preponderance of the evidence is 
against a rating higher than 50 percent for posttraumatic 
stress disorder before November 4, 2004, and the benefit-of-
the-doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b).

An Initial Rating Higher than 70 Percent from November 4, 
2004

Although the Veteran has significant occupational and social 
impairment, neither gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene), disorientation to time or place, nor memory loss 
for names of close relatives, own occupation, or own name has 
not been shown at any time during the appeal under the 
General Rating Formula.  And the symptoms attributable to 
posttraumatic stress under DSM-IV are not the equivalent to 
total occupational and social impairment under the General 
Rating Formula at any time during the appeal period. 

Therefore, since November 4, 2004, the criteria for a 100 
percent schedular rating for posttraumatic stress disorder 
have not been met. 

Residuals of Fractures of the Distal Medial Malleolus and 
Distal Fibula with Post-Traumatic Arthritis of the Right 
Ankle

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010 post-traumatic 
arthritis is rated on the basis limitation of motion under 
the appropriate Diagnostic Codes for the specific joint.     

Rating factors for a disability of the musculoskeletal system 
included functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement. 38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also 
with any form of arthritis, painful motion is factor to be 
considered. 38 C.F.R. § 4.59. 

Normal range of motion of the ankle is dorsiflexion to 20 
degrees and plantar flexion to 45 degrees.  38 C.F.R. § 4.71, 
Plate II.  

Under Diagnostic Code 5271, a 20 percent rating is the 
maximum schedular rating for limitation of motion of the 
ankle, equating to marked limitation of motion.  

Under Diagnostic Code 5270, the criteria for a rating higher 
than 20 percent, that is, 30 percent, are ankylosis of the 
ankle in plantar flexion between 30 degrees and 40 degrees, 
or in dorsiflexion, between 0 degrees and 10 degrees. 

Under Diagnostic Code 5262, the criteria for a rating higher 
than 20 percent, that is, 30 percent, are impairment of the 
tibia and fibular with malunion and marked ankle disability.  

In the absence of ankylosis of the ankle, that is, fixation 
of the joint, the criteria for a higher rating under 
Diagnostic Code 5270 have not been met. 

In the absence of evidence of malunion of the tibia or 
fibula, the criteria for a higher rating under Diagnostic 
Code 5262 have not been met as X-rays show the fracture sites 
are well-healed without evidence of malunion or malalignment. 

Accordingly, the criteria for a schedular rating higher than 
20 percent for residuals of fractures of the distal medial 
malleolus and distal fibula with post-traumatic arthritis of 
the right ankle have not been met. 

Residuals of a Right Heminephrectomy

The heminephrectomy is rated as an abscess of a kidney under 
38 C.F.R. § 4.115b, Diagnostic Code 7501, because the Veteran 
still has remaining function of the right kidney. 

Under Diagnostic Code 7501, a kidney disability is rated on 
the basis of urinary tract infections.  Urinary tract 
infections with long-term drug therapy, 1-2 hospitalizations 
per year or requiring intermittent intensive management 
warrant a 10 percent rating.  

In this case, there is no evidence that the Veteran has 
urinary tract infections, requiring long-term drug therapy, 
1-2 hospitalizations per year, or require intermittent 
intensive management.  Accordingly, the criteria for a 
compensable rating have not been met. 

Extraschedular Consideration

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular ratings for a 
service-connected disability are inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.

If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the disability picture is 
contemplated by the Rating Schedule, and the assigned 
schedular evaluation is, therefore, adequate and referral for 
an extraschedular rating is not required.  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).

Here the rating criteria reasonably describe the Veteran's 
disability level and symptomatology, and provided for higher 
ratings for additional or more sever symptoms, which have not 
been shown.  For this reason, the disability pictures are  
contemplated by the Rating Schedule, and the assigned 
schedular ratings are adequate, and no referral for an 
extraschedular rating is required under 38 C.F.R. 
§ 3.321(b)(1).
ORDER

Service connection for diabetes mellitus, type II, diabetic 
retinopathy, and diabetic peripheral neuropathy of the lower 
extremity, is denied.  An effective date prior to February 
20, 2003, for service connection for posttraumatic stress 
disorder is denied.  An effective date prior to April 14, 
2003, for service connection for tinnitus is denied.  An 
effective date prior to February 20, 2003, for a 20 percent 
rating for residuals of fractures of the distal medial 
malleolus and distal fibula with post-raumatic arthritis of 
the right ankle is denied.  A rating higher than 50 percent 
from February 20, 2003, to November 3, 2004, and a rating 
higher than 70 percent since November 4, 2004, for 
posttraumatic stress disorder is denied.  A rating higher 
than 20 percent for residuals of fractures of the distal 
medial malleolus and distal fibula with post-traumatic 
arthritis of the right ankle is denied.  A compensable rating 
for residuals of a right heminephrectomy is denied. 

An effective date of March 2004 for a total disability rating 
for compensation based on individual unemployability is 
granted, subject to the law and regulation, governing the 
award of monetary benefits.  


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


